DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3, 4, 6, 7, 9, 15, 17, 18, 20, 21, and 23 in the amendment filed on 06/30/2022. 
The claims 1-28 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 16-20, 22, and 24-28 are objected to because of the following informalities:  
The claims recite “the computer readable media’. Claims should recite “the non-transitory computer-readable media” as per the independent claims 15, 21, and 23 for consistency purposes.

Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US Publication No. 2019/0342248 A1) in view of Chinta (US Publication No. 2010/0070880 A1).
With respect to claim 1, Thompson teaches a computer-implemented method comprising: sending, by a client application to an email server, a first request to access an email message (paragraph 0018; 0025-0027 disclose the user accessing/receiving electronic messages); receiving, by the client application in response to the first request, email message data, the email message data specifying a note identifier of a note (paragraph 0018; 0025-0027; 0031-0032 disclose receiving the message-to-self including the link to the digital note within the note-taking application); sending, by the client application to an application server, a second request to access the note based on the note identifier (paragraph 0018; 0025-0027; 0031-0032 disclose the user selecting the link included in the electronic message to view the digital note); receiving, by the client application in response to the second request, note data that defines, at least in part, content of the note (paragraph 0018; 0025-0027; 0031-0032 disclose the user selecting the link included in the electronic message to view the digital note). 
Thompson does not explicitly disclose controlling, by the client application a display device to display, based at least in part on the email message data and the note data, the email message and the note including the content of the note in-line as a continuous portion with the email message.
However, Chinta teaches controlling, by the client application a display device to display, based at least in part on the email message data and the note data, the email message and the note including the content of the note in-line as a continuous portion with the email message (Fig. 1; paragraph 0041; 0042; 0059 disclose an enhanced note-enabled email interface of a note-enabled email client operating on a client device 210 incorporating the note 134 into the email message to display email message 160) in order to efficiently provide an enabled email message note incorporation solution (Abstract). Therefore, based on Thompson in view of Chinta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chinta to the system of Thompson in order to efficiently provide an enabled email message note incorporation solution.

With respect to claim 2, Thompson teaches wherein the email message data includes a note link (paragraph 0018; 0025-0027; 0031-0032 disclose receiving the message-to-self including the link to the digital note within the note-taking application); and wherein sending the second request to access the note includes opening the note link (paragraph 0018; 0025-0027; 0031-0032; Figs. 3-4 disclose receiving the message-to-self including the link to the digital note within the note-taking application).

With respect to claim 3, Thompson teaches copying, by the client application, the note link (paragraph 0018; 0025-0027; 0031-0032; Figs. 3-5); sending, by the client application electronically, the note link to an account specified by an account identifier (paragraph 0018; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 4, Thompson teaches receiving input including edit operations to edit the note (paragraph 0042-0045); as the edit operations are received, sending by the client application, edit data corresponding to the edit operations to the application server (paragraph 0042-0045).

With respect to claim 5, Thompson teaches wherein the edit data includes conflict-free replicated data type (CRDT) data (paragraph 0042-0047).

With respect to claim 6, Thompson discloses the claimed subject matter as discussed above except receiving, by the client application input to provide access to the note that is displayed in-line as a continuous portion with the email message to one or more accounts associated with one or more account identifiers; sending the one or more account identifiers to the application server.
However, Chinta teaches receiving, by the client application input to provide access to the note that is displayed in-line as a continuous portion with the email message to one or more accounts associated with one or more account identifiers (Fig. 1; paragraph 0041; 0042; 0059 disclose an enhanced note-enabled email interface of a note-enabled email client operating on a client device 210 incorporating the note 134 into the email message to display email message 160); sending the one or more account identifiers to the application server (Fig. 2; paragraph 0041; 0042; 0059 disclose an enhanced note-enabled email interface of a note-enabled email client operating on a client device 210 incorporating the note 134 into the email message to display email message 160) in order to efficiently provide an enabled email message note incorporation solution (Abstract). Therefore, based on Thompson in view of Chinta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chinta to the system of Thompson in order to efficiently provide an enabled email message note incorporation solution.


	With respect to claim 7, Thompson teaches a computer-implemented method comprising: receiving, by a client application, a first request to edit an email message with a note (paragraph 0042-0045 disclose updating notes using electronic messages);, wherein the first request includes an email message identifier, email data, and note data, wherein the note data includes edit operations that define content of the note (paragraph 0042-0045 disclose updating notes using electronic messages); sending, by the client application to an email server, an instruction to include a note link in the email message, wherein the note link specifies a note identifier of the note (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5 disclose receiving the message-to-self including the link to the digital note within the note-taking application); 
sending, by the client application to an application server the note data and the note identifier (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).
	Thompson does not explicitly disclose an email message with a note that is displayed inline as a continuous portion with the email message.
	However, Chinta teaches an email message with a note that is displayed inline as a continuous portion with the email message (Fig.1; paragraph 0041; 0042; 0059 disclose an enhanced note-enabled email interface of a note-enabled email client operating on a client device 210 incorporating the note 134 into the email message to display email message 160) in order to efficiently provide an enabled email message note incorporation solution (Abstract). Therefore, based on Thompson in view of Chinta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chinta to the system of Thompson in order to efficiently provide an enabled email message note incorporation solution.

With respect to claim 8, Thompson teaches wherein the first request includes creating a new note (paragraph 0031); wherein the method further comprising: in response to the first request, sending to the application server a second request for the note identifier (paragraph 0031); receiving, in response to sending the second request, the note identifier (paragraph 0031).

With respect to claim 9, Thompson teaches a method comprising: receiving, from a first client application, a first request to access a note, wherein the first request specifies a note identifier of the note (paragraph 0023; 0025-0027; 0031-0032); sending, to the first client application and based at least in part on the note identifier (paragraph 0023; 0025-0027; 0031-0032); receiving, from a second client application, a second request to access the note, wherein the second request specifies the note identifier (paragraph 0023; 0025-0027; 0031-0032 Figs. 3-5). 
Thompson does not explicitly disclose note data used to cause a display device to display the note in-line as a continuous portion with the email message; sending, to the second client application and based at least in part on the note identifier.
However, Chinta teaches note data used to cause a display device to display the note in-line as a continuous portion with the email message (Fig.1; paragraph 0041; 0042; 0059 disclose an enhanced note-enabled email interface of a note-enabled email client operating on a client device 210 incorporating the note 134 into the email message to display email message 160); sending, to the second client application and based at least in part on the note identifier.

With respect to claim 10, Thompson teaches wherein a first computing device provides the first client application, and a second computing device provides the second client application (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 11, Thompson teaches wherein the first computing device is different from the second computing device (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 12, Thompson teaches receiving, from the second client application, edit data for performing an edit operation on the note (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5); storing, based on the edit data, updated note data (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 13, Thompson teaches sending the updated note data to the first client application (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 14, Thompson teaches wherein the edit data includes conflict-free replicated data type (CRDT) data (paragraph 0042-0047).

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 22 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 23 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 24 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

The limitations of claim 25 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

The limitations of claim 26 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

The limitations of claim 27 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

The limitations of claim 28 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

9/12/2022